PER CURIAM. Appellants challenge several aspects of a deficiency judgment. We reverse the award of attorney’s fees for lack of proof, and otherwise affirm the judgment. Though Appellee claimed to have filed affidavits supporting its plea for attorney’s fees at the hearing, no such affidavits appear in the record. In fact, the record is devoid of any evidence supporting the award of attorney’s fees. In cases such as this where the record contains no competent substantial evidence of fees, the award is properly reversed without remand for taking additional evidence. Freiman v. Nat’l City Mortg. Co., 183 So.3d 1111, 1112-13 (Fla. 4th DCA 2015). Accordingly, we reverse the award of attorney’s fees without allowing further proceedings. We remand only for the trial court to ‘correct the judgment to reflect that the amount of the deficiency is $221,233.50. KELSEY, WINOKUR, and WINSOR, JJ., CONCUR.